EXHIBIT 10-43



















SECURITIES PURCHASE AGREEMENT
 
Dated as of June 5, 2008,
 
By And Among


COMMUNICATION INTELLIGENCE CORPORATION


AND


THE INVESTORS SIGNATORY HERETO
 



 
 

--------------------------------------------------------------------------------

EXHIBIT 10-43



TABLE OF CONTENTS
   
Page
ARTICLE 1.
DEFINITIONS
1
 
1.1    Definitions
1
ARTICLE 2.
PURCHASE AND SALE
6
 
2.1    Closing
6
 
2.2    Purchase Price
6
 
2.3    Closing Deliveries
7
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
8
 
3.1    Representations and Warranties of the Company
8
 
3.2    Representations and Warranties of the Investors
18
ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES
20
 
4.1    Transfer Restrictions; Legends
20
 
4.2    Furnishing of Information
22
 
4.3    Integration
22
 
4.4    Reservation of Securities
22
 
4.5    Securities Laws Disclosure; Publicity
22
 
4.6    Use of Proceeds
23
 
4.7    Indemnification of Investors
23
 
4.8    Listing of Securities
24
 
4.9    Stockholder Approval
24
 
4.10   Ranking
25
 
4.11  Cancellation of Notes
25
ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING
25
 
5.1    Conditions Precedent to the Obligations of the Investors
25
 
5.2    Conditions Precedent to the Obligations of the Company
25
ARTICLE 6.  MISCELLANEOUS
26
 
6.1    Rescission
26
 
6.2    Fees and Expenses
27
 
6.3    Entire Agreement
27
 
6.4    Notices
27
 
6.5    Amendments; Waivers
27
 
6.6    Construction
28
 
6.7    Successors and Assigns
28
 
6.8    No Third-Party Beneficiaries
28
 
6.9    Governing Law; Venue; Waiver of Jury Trial
28
 
6.10   Survival
29
 
6.11   Execution
29
 
6.12   Severability
29
 
6.13   Rescission and Withdrawal Right
29
 
6.14   Replacement of Securities
29
 
6.15   Remedies
30
 
6.16   Payment Set Aside
30
 
6.17   Further Assurances
30
 
6.18   Adjustments in Share Numbers and Prices
30
 
6.19   Independent Nature of Investors’ Obligations and Rights
30


 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10-43


Exhibit A                      Schedule of Investors
Exhibit B                      Instruction Sheet For Investor
Exhibit
B-1                                                                                                                                Communication
Intelligence Corporation –Stock Certificate Questionnaire
Exhibit
B-2                                                                                                                                Communication
Intelligence Corporation – Registration Statement Questionnaire
Exhibit B-3
Communication Intelligence Corporation – Certificate For Corporate, Partnership,
Limited Liability Company, Trust Foundation, Joint and Individual Investors -
Certificate

Exhibit C
Form of Registration Rights Agreement

Exhibit D
Form of Certificate of Designations




 


 
- 2 - 

--------------------------------------------------------------------------------

 
EXHIBIT 10-43



 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of June 5,
2008, by and among Communication Intelligence Corporation, a Delaware
corporation, and all predecessors thereto (the “Company”) and the investors
identified on the signature pages hereto (each, an “Investor” and collectively,
the “Investors”).
 
WHEREAS, the Investors have extended loans to the Company as evidenced by
certain promissory notes (each a “Promissory Note” and, collectively, the
“Promissory Notes”), in such amounts and with such maturities as are set forth
on Exhibit A hereto; and
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company shall issue and sell to each Investor, and
each Investor, severally and not jointly, shall purchase from the Company the
number of shares of Series A Cumulative Convertible Preferred Stock of the
Company (the “Series A Preferred Stock”) set forth on Exhibit A, as more fully
described in this Agreement; and
 
WHEREAS, each Investor, in consideration and payment for the shares of Series A
Preferred Stock purchased by such Investor, shall return to the Company for
cancellation the Promissory Note issued by the Company to such Investor;
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
 
ARTICLE 1.
 
DEFINITIONS
 
1.1. Definitions
 
.  In addition to the terms defined elsewhere in this Agreement, for all
purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:
 
“8-K Filing” has the meaning set forth in Section 4.5.
 
“Agreement” has the meaning set forth in the preamble.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.
 
“Best Efforts” means the reasonable efforts that a prudent person desirous of
achieving a result would use in similar circumstances to ensure that such result
is achieved as expeditiously as practical; provided, however, that an obligation
to use Best Efforts under this Agreement does not require the Company to dispose
of or make any change to its business.
 


 
 
- 1 - 

--------------------------------------------------------------------------------

 
EXHIBIT 10-43

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.
 
“Certificate of Designations” shall mean a certificate of designations to be
filed prior to the Closing by the Company with the Secretary of State of the
State of Delaware, setting forth the rights, preferences and privileges of the
Shares, in substantially the form attached as Exhibit D hereto.
 
“CIC Acquisition Corp.” means CIC Acquisition Corp., a Delaware corporation.
 
“Closing” means the closing of the purchase and sale of the Shares pursuant to
Article II.
 
“Closing Date” means the Business Day on which all of the conditions set forth
in Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties
may agree.
 
“Collateral Agent” means SG Phoenix LLC.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such common stock may hereafter be reclassified or
for which it may be exchanged as a class.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.
 
“Company” has the meaning set forth in the preamble.
 
“Company Counsel” means Davis Wright Tremaine LLP.
 
“Company Deliverables” has the meaning set forth in Section 2.3(a).
 
“Contingent Obligation” has the meaning set forth in Section 3.1(bb).
 
“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock..
 
“Covering Shares” has the meaning set forth in Section 4.1(b).
 
“Credit Agreement” means that certain credit agreement, dated as of the date of
this Agreement, by and among the Company and the lenders signatory thereto.
 

 
 
- 2 - 

--------------------------------------------------------------------------------

 
EXHIBIT 10-43

“Depositary Account Control Agreement” means that certain depositary account
control agreement, dated as of the date of this Agreement, by and among the
Collateral Agent, the Company and the Depositary signatory thereto.
 
“Disclosure Materials” has the meaning set forth in Section 3.1(h).
 
“Effective Date” means the date that the Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first declared effective by
the Commission.
 
“Environmental Laws” has the meaning set forth in Section 3.1(ff).
 
“Evaluation Date” has the meaning set forth in Section 3.1(s).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“GAAP” means U.S. generally accepted accounting principles.
 
“Governmental Authority” means any nation, province, or state or any political
subdivision of any of the foregoing, and any government or any Person exercising
executive, legislative, regulatory or administrative functions of or pertaining
to government, and any corporation or other entity exercising such functions
owned or controlled, through stock or capital ownership or otherwise, by any of
the foregoing.
 
“Hazardous Materials” has the meaning set forth in Section 3.1(ff).
 
“Indebtedness” has the meaning set forth in Section 3.1(bb).
 
“Insolvent” has the meaning set forth in Section 3.1(j).
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).
 
“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement.
 
“Investor” has the meaning set forth in the preamble.
 
“Investor Deliverables” has the meaning set forth in Section 2.3(b).
 
“Investor Party” has the meaning set forth in Section 4.7.
 
“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal, right of participation or other restrictions of any kind.
 
“Loan Documents” means this Agreement, the Notes, the Security Documents, the
Credit Agreement, the Registration Rights Agreement, the Depositary Account
Control Agreement and all other instruments, documents and agreements executed
by or on behalf of the Company or any of its Subsidiaries, and delivered
concurrently herewith or at any time hereafter to or for the benefit of Phoenix,
Michael Engmann and/or Ronald Goodman in connection with
 
- 3 -

--------------------------------------------------------------------------------

EXHIBIT 10-43
 
the loans and other transactions contemplated by the Credit Agreement, all as
amended, supplemented or modified from time to time.
 
“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, reasonable attorney’s fees.
 
“Material Adverse Effect” means a material and adverse effect on (i) the
legality, validity or enforceability of any Transaction Document, (ii) the
results of operations, assets, prospects, business or condition (financial or
otherwise) of the Company and its Subsidiaries, taken as a whole, or (iii) the
rights and remedies of the Investors under the Transaction Documents taken as a
whole.
 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
“Note” or “Notes” means those certain secured promissory notes, issued by the
Company to Phoenix, Michael Engmann and Ronald Goodman pursuant to the Credit
Agreement, and any replacements, restatements, renewals or extensions of such
notes, in whole or in part.
 
“Notice of Acceptance” has the meaning set forth in Section 6.1.
 
“Options” means any outstanding rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Phoenix” means Phoenix Venture Fund LLC.
 
“Pledge and Security Agreement” means that certain pledge and security
agreement, dated as of the date hereof, by and among the Company and its
Subsidiaries, and the Collateral Agent, Michael Engmann and Ronald Goodman.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened in writing.
 
“Promissory Note” has the meaning set forth in the recitals.
 
“PCAOB” means the Public Company Accounting Oversight Board.
 
“Purchase Price” has the meaning set forth in Section 2.2.
 
“Registrable Securities” means the Common Stock issued or issuable pursuant to
the Transaction Documents, together with any securities issued or issuable upon
any stock
 
- 4 -

--------------------------------------------------------------------------------

EXHIBIT 10-43
 
split, dividend or other distribution, recapitalization, or similar event with
respect to the foregoing.
 
“Registration Rights Agreement” means that certain registration rights
agreement, dated as of the date of this Agreement, by and among the Company and
the investors signatory thereto, substantially in the form of Exhibit C hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of the Underlying Shares.
 
“Regulation D” means Rule 506 of Regulation D as promulgated by the United
States Securities and Exchange Commission under the Securities Act.
 
“Rescission Notice” has the meaning set forth in Section 6.1.
 
“Rescission Payment Date” has the meaning set forth in Section 6.1.
 
“Rescission Price” has the meaning set forth in Section 6.1.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” has the meaning set forth in Section 3.1(h).
 
“Securities” means the Shares and the Underlying Shares.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Security Documents” means, collectively, all instruments, documents and
agreements executed by or on behalf of the Company to provide collateral
security with respect to all obligations, liabilities and Indebtedness of every
nature of the Company from time to time owed to Phoenix, Michael Engmann and
Ronald Goodman under the Loan Documents, including the Pledge and Security
Agreement and the Depositary Account Control Agreement and all instruments,
documents and agreements executed pursuant to the terms of the foregoing, in
such case, as amended, modified and supplemented from time to time.
 
“Selling Holder Questionnaire” has the meaning set forth in Section 2.3(b)(iii).
 
“Shares” or “Series A Preferred Stock” means the shares of Series A Cumulative
Convertible Preferred Stock, par value $0.01 per share, issued or issuable to
the Investors pursuant to this Agreement.
 
“Stockholder Approval” has the meaning set forth in Section 4.9.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which more than fifty percent (50%) of
the total voting
 
- 5 -

--------------------------------------------------------------------------------

EXHIBIT 10-43
 
power of shares of stock (or equivalent ownership or controlling interest)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is quoted in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the Pink Sheets LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i), (ii) and
(iii) hereof, then Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.
 
“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Transfer Agent Instructions, the Registration Rights
Agreement, the Certificate of Designations and any other documents or agreements
executed in connection with the transactions contemplated hereunder.
 
“Transfer Agent” means American Stock Transfer and Trust Company, or any
successor transfer agent for the Company.
 
“Transfer Agent Instructions” means, with respect to the Company, the
Irrevocable Transfer Agent Instructions, executed by the Company and delivered
to and acknowledged in writing by the Transfer Agent.
 
“Underlying Shares” means the shares of Common Stock issuable upon conversion or
exchange of the Shares.
 
ARTICLE 2.
 
PURCHASE AND SALE
 
2.1. Closing
 
.  Subject to the terms and conditions set forth in this Agreement, at the
Closing the Company shall issue and sell to each Investor, and each Investor
shall, severally and not jointly, purchase from the Company, the Shares
representing such Investor’s Investment Amount.  The Closing shall take place at
the offices of Thelen Reid Brown Raysman & Steiner LLP, 875 Third Avenue, New
York, NY 10022 on the Closing Date or at such other location or time as the
parties may agree.
 
2.2. Purchase Price.  At the Closing, each Investor shall, in full payment for
its Shares, tender to the Company for cancellation its
 
- 6 -

--------------------------------------------------------------------------------

EXHIBIT 10-43
 
Promissory Note in the amount set forth opposite suchInvestor’s name on Exhibit
A hereto (the “Purchase Price”), such that each Investor shall receive one Share
for each one dollar represented by its Promissory Note.
 
2.3. Closing Deliveries
 
.  (a)  At the Closing, the Company shall deliver or cause to be delivered to
each Investor the following (the “Company Deliverables”):
 
 
(i)           a certificate executed by the Company’s chief executive officer
and chief financial officer, dated as of the Closing Date, confirming the truth
and correctness of the Company’s representations and warranties made in Article
III hereof as of the date when made and as of the Closing Date as if made at
such time (except for representations and warranties that speak as of a specific
date which shall be true and correct as of such specified date);
 
(ii)           a certificate, executed by the Company’s chief executive officer
and chief financial officer, dated as of the Closing Date, confirming that the
Company has performed, satisfied and complied in all respects with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date;
 
(iii)           a certificate of the secretary or an assistant secretary of the
Company, attaching a recent copy of the certificate of incorporation or
formation, as amended, of the Company and each Subsidiary of the Company, and a
good standing certificate of the Company dated as of a recent date, a
certificate evidencing the Company’s qualification as a foreign corporation and
good standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which the Company conducts business and is required to so
qualify, dated as of a recent date, copies of the by-laws of the Company and
resolutions of the Board of Directors authorizing the transactions contemplated
hereby, which the secretary or assistant secretary of the Company has certified
as true and correct copies in full force and effect as of the Closing, the
execution, delivery and performance of this Agreement and the other Transaction
Documents;
 
(iv)           one or more certificates evidencing the number of Shares set
forth opposite such Investor’s name on Exhibit A hereto under the heading
“Shares,” in such denominations and registered in such names as such Investor
requests;
 
(v)           the Transaction Documents, executed by the Company;
 
(vi)           a legal opinion of Company Counsel executed by such counsel and
delivered to the Investors in form and substance acceptable to the Investors;
 
(vii)           duly executed Transfer Agent Instructions acknowledged by the
Company’s transfer agent;
 
(viii)                      approval by each applicable Trading Market of an
additional shares listing application covering all of the Registrable
Securities, if required by such Trading Market (and, if applicable, evidence of
conditional listing approval);
 
(ix)           a certificate from the Secretary of State for the State of
Delaware,  evidencing filing of the Certificate of Designations;

 
 
- 7 - 

--------------------------------------------------------------------------------

EXHIBIT 10-43 

 
(x)           any consents or approvals of any Person listed on Schedule 3.1(bb)
or any other third-party required to effect the terms and conditions of this
Agreement; and
 
(xi)           such other documents relating to the transactions contemplated by
this Agreement and the other Transaction Documents as such Investor or its
counsel may reasonably request.
 
(b) At the Closing, each Investor shall deliver or cause to be delivered to the
Company the following (the “Investor Deliverables”):
 
(i) such Investor’s Promissory Note in the amount set forth on Exhibit A hereto
constituting the Purchase Price;
 
(ii) each of the Transaction Documents to which it is a party, executed by such
Investor; and
 
(iii) a completed and executed Selling Stockholder Questionnaire in the form
attached hereto as Exhibit B (the “Selling Holder Questionnaire”).
 
ARTICLE 3.
 
REPRESENTATIONS AND WARRANTIES
 
3.1. Representations and Warranties of the Company
 
.  The Company hereby makes the following representations and warranties to each
Investor:
 
(a) Subsidiaries.  The Company has no Subsidiaries other than those listed in
Schedule 3.1(a) hereto.  Except as disclosed in Schedule 3.1(a) hereto, the
Company owns, directly or indirectly, all of the capital stock or comparable
equity interests of each Subsidiary free and clear of any and all Liens, and all
the issued and outstanding shares of capital stock or comparable equity interest
of each Subsidiary are validly issued and are fully paid, non-assessable and
free of preemptive and similar rights.
 
(b) Organization and Qualification.  Each of the Company and its Subsidiaries is
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization (as applicable), with
the requisite legal power and authority to own and use its properties and assets
and to carry on its business as currently conducted.  Neither the Company nor
any of its Subsidiaries is in violation of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents.  The Company and each of its Subsidiaries
are duly qualified to conduct their respective businesses and are in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect.
 
(c) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each ofthe Transaction Documents to which it is a party and otherwise to carry
out its
 
- 8 -

--------------------------------------------------------------------------------

EXHIBIT 10-43
 
obligations thereunder.  The execution and delivery of each of the Transaction
Documents to which it is a party by the Company and the consummation by it of
the transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and no further consent or action is required
by the Company in connection therewith.  Each Transaction Document has been (or
upon delivery will be) duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies, and (ii) the effect of rules of law governing the availability of
specific performance and other equitable remedies.
 
(d) No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
except as disclosed in Schedule 3.1(d) hereto, conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any of its Subsidiaries is a party or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or Governmental Authority to which the Company or
any of its Subsidiaries is subject (including, assuming the accuracy of the
representations and warranties of the Investors set forth in Section 3.2 hereof,
federal and state securities laws and regulations and the rules and regulations
of any self-regulatory organization to which the Company or its securities are
subject, including all applicable Trading Markets), or by which any property or
asset of the Company or a Subsidiary is bound or affected.
 
(e) Filings, Consents and Approvals.  Except as set forth on Schedule 3.1(e),
the Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other Governmental Authority or other third
party or Person in connection with the execution, delivery and performance by
the Company of the Transaction Documents, other than (i) the filing with the
Commission of one or more Registration Statements in accordance with the
requirements of the Registration Rights Agreement, (ii) filings required by
state securities laws, (iii) the filing of a Notice of Sale of Securities on
Form D with the Commission under Regulation D of the Securities Act, (iv) the
filings required in accordance with Section 4.5 and (v) those that have been
made or obtained prior to the date of this Agreement.
 
(f) Issuance of the Securities.  Upon the Stockholder Approval, the Securities
will be duly authorized and, when issued and paid for in accordance with the
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens and will not be subject to preemptive
or similar rights of stockholders.  Upon StockholderApproval, the Company will
reserve from its
 
- 9 -

--------------------------------------------------------------------------------

EXHIBIT 10-43
 
duly authorized capital stock the shares of Common Stock issuable pursuant to
this Agreement in order to issue the Underlying Shares upon conversion of the
Shares.  Based, in part, on the representations and warranties of the Investors
set forth in Section 3.2 of this Agreement, the offer, issuance and sale of the
Shares and the Underlying Shares to the Investors pursuant to this Agreement are
exempt from the registration requirements of the Securities Act.
 
(g) Capitalization.  The aggregate number of shares and type of all authorized,
issued and outstanding classes of capital stock, options and other securities of
the Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) is set forth in
Schedule 3.1(g) hereto.  All outstanding shares of capital stock are duly
authorized, validly issued, fully paid and nonassessable and have been issued in
compliance in all materials respects with the applicable securities
laws.  Except as disclosed in Schedule 3.1(g) hereto, the Company does not have
at the date hereof any other Options, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable into shares of
Common Stock.  Except as set forth in Schedule 3.1(g) hereto, and except for
customary adjustments as a result of stock dividends, stock splits, combinations
of shares, reorganizations, recapitalizations, reclassifications or other
similar events, there are no anti-dilution or price adjustment provisions
contained in any security issued by the Company (or in any agreement providing
rights to security holders) and the issuance and sale of the Shares will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Investors) and will not result in a right of any holder
of securities to adjust the exercise, conversion, exchange or reset price under
such securities.  To the knowledge of the Company, except as disclosed in the
SEC Reports and any Schedules 13D or 13G filed with the Commission pursuant to
Rule 13d-1 of the Exchange Act by reporting persons or in Schedule 3.1(g)
hereto, no Person or group of related Persons beneficially owns (as determined
pursuant to Rule 13d-3 under the Exchange Act), or has the right to acquire, by
agreement with or by obligation binding upon the Company, beneficial ownership
of 5% or more of the outstanding Common Stock.
 
(h) SEC Reports; Financial Statements.  The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (the foregoing materials being collectively referred
to herein as the “SEC Reports” and, together with the Schedules to this
Agreement, the “Disclosure Materials”) on a timely basis or has timely filed a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension.  As of their respective dates, the SEC
Reports filed by the Company complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission and the
PCAOB with respect thereto as in effect at the time of filing.  Such financial
statements have been prepared in accordance with GAAP applied on a consistent
basis during the periods involved, except as may be otherwise
 
- 10 -

--------------------------------------------------------------------------------

EXHIBIT 10-43
 
specified in such financial statements or the notes thereto,and except that
unaudited financial statements may not contain all footnotes required by GAAP or
may be condensed or summary statements, and fairly present in all material
respects the financial position of the Company and its consolidated Subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.  All material agreements to which the
Company or any of its Subsidiaries is a party or to which the property or assets
of the Company or any of its Subsidiaries are subject are included as part of or
identified pursuant to the rules and regulations of the Commission.
 
(i) Press Releases.  The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.
 
(j) Material Changes.  Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports or in Schedule 3.1(j) hereto, (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any material
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses and other liabilities incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or required to be
disclosed in filings made with the Commission, (iii) the Company has not altered
its method of accounting or the identity of its auditors, except as disclosed in
its SEC Reports, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders, in their capacities
as such, or purchased, redeemed or made any agreements to purchase or redeem any
shares of its capital stock (except for repurchases by the Company of shares of
capital stock held by employees, officers, directors or consultants pursuant to
an option of the Company to repurchase such shares upon the termination of
employment or services), and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Company stock-based plans. The Company has not taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so.  The Company is not as of the date hereof,
and after giving effect to the transactions contemplated hereby to occur at the
applicable Closing, will not be Insolvent (as defined immediately
hereinafter).  For purposes of this Section 3.1(j), “Insolvent” means (i) the
present fair saleable value of the Company’s assets is less than the amount
required to pay the Company’s total Indebtedness (as defined in Section
3.1(bb)), (ii) the Company is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, (iii) the Company intends to incur or believes that it
will incur debts that would be beyond its ability to pay as such debts mature or
(iv) the Company has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.
 
(k) Absence of Litigation.  Except as described in Schedule 3.1(k), there is no
action, suit claim or Proceeding, or, to the Company’s knowledge, inquiry or
investigation,before or by any court, public board, government agency,
self-regulatory organization or
 
- 11 -

--------------------------------------------------------------------------------

EXHIBIT 10-43
 
body pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries that could, individually or in
the aggregate, have a Material Adverse Effect.
 
(l) Labor Relations.  The Company and its Subsidiaries are in compliance in all
material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours.
 
(m) Compliance.  Except as described in Schedule 3.1(m), neither the Company nor
any of its Subsidiaries, except in each case as would not, individually or in
the aggregate, reasonably be expected to have or result in a Material Adverse
Effect, (i) is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company or any Subsidiary under), nor has the Company
or any Subsidiary received notice of a claim that it is in default under or that
it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is in violation of any order of any court, arbitrator or governmental body,
or (iii) is or has been in violation of any statute, rule or regulation of any
Governmental Authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters.  The
Company is in compliance with all effective requirements of the Sarbanes-Oxley
Act of 2002, as amended, and the rules and regulations thereunder, that are
applicable to it, except where the failure to so comply would not have a
Material Adverse Effect.
 
(n) Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, and neither the
Company nor any of its Subsidiaries has received any written notice of
proceedings relating to the revocation or modification of any such permits.
 
(o) Title to Assets.  The Company and its Subsidiaries own no real property,
except as provided in Schedule 3.1(o)(i).  Except as provided in Schedule
3.1(o)(ii), the Company and its Subsidiaries have good and marketable title in
all personal property owned by them, in each case free and clear of all Liens. 
Any real property and facilities held under lease by the Company and its
Subsidiaries are held by them under valid, subsisting and enforceable leases of
which the Company and its Subsidiaries are in material compliance.
 
(p) Patents and Trademarks.  The Company and its Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could, individually or in
 
- 12 -

--------------------------------------------------------------------------------

EXHIBIT 10-43
 
the aggregate, have or reasonably be expected to resultin a Material Adverse
Effect (collectively, the “Intellectual Property Rights”).  Except as set forth
in Schedule 3.1(p), none of the Company’s Intellectual Property Rights have
expired or terminated, or are expected to expire or terminate, within three
years from the date of this Agreement.  Neither the Company nor any of its
Subsidiaries has any knowledge that the Intellectual Property Rights used by the
Company or any Subsidiary violates or infringes upon the rights of
others.  Except as set forth in Schedule 3.1(p), the Company does not have
knowledge of any infringement by others of Intellectual Property Rights of the
Company or its Subsidiaries.  Except as provided in Schedule 3.1(p), there is no
claim, action or proceeding being made or brought, or to the knowledge of the
Company, being threatened, against the Company or its Subsidiaries regarding
Intellectual Property Rights.  Except as provided in Schedule 3.1(p), the
Company and its Subsidiaries have good and marketable title in all Intellectual
Property Rights owned by them, in each case free and clear of all Liens.
 
(q) Insurance.  The Company and its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
its Subsidiaries are engaged.  The Company has no reason to believe that it will
not be able to renew its and its Subsidiaries’ existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its and its Subsidiaries’ business on
terms consistent with market for the Company’s and such Subsidiaries’ respective
lines of business.
 
(r) Transactions With Affiliates and Employees.  Except as set forth or
incorporated by reference in the Company’s SEC Reports, none of the officers,
directors or employees of the Company is presently a party to any transaction
that would be required to be reported on Form 10-K with the Company or any of
its Subsidiaries (other than for ordinary course services as employees, officers
and directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
officer, director or employee or, to the knowledge of the Company, any entity in
which any officer, director, or employee has a substantial interest or is an
officer, director, trustee or partner.
 
(s) Internal Accounting Controls.  The Company and its Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company, including its Subsidiaries, is made known
to the certifying officers by others within those entities.  The Company’s
certifying officers have evaluated the effectiveness of the Company’s controls
and procedures in accordance with Item 307 of Regulation S-K under the Exchange
Act for the Company’s most recently ended fiscal quarter or fiscal year-end
(such date, the “Evaluation Date”).  The Company presented in its most recently
filed Form 10-K or Form 10-Q the conclusions of the certifying officers about
the effectivenessof the disclosure
 
- 13 -

--------------------------------------------------------------------------------

EXHIBIT 10-43
 
controls and procedures based on their evaluations as of the Evaluation
Date.  Since the Evaluation Date, there have been no significant changes in the
Company’s internal controls (as such term is defined in Item 308(c) of
Regulation S-K under the Exchange Act) or, to the Company’s knowledge, in other
factors that could significantly affect the Company’s internal controls.
 
(t) No General Solicitation; Fees.  Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Shares or the
Underlying Shares.  The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commission (other
than for Persons engaged by any Investor or its investment advisor) relating to
or arising out of the issuance of the Shares pursuant to this Agreement.  The
Company shall pay, and hold each Investor harmless against, any liability, loss
or expense (including, without limitation, reasonable attorneys’ fees and
out-of-pocket expenses) arising in connection with any such claim for fees
arising out of the issuance of the Shares pursuant to this Agreement.  The
Company has not engaged any placement agent or other agent in connection with
the sale of the Shares.
 
(u) Registration Rights.  Except as specified in Schedule 3.1(u), the Company
has not granted or agreed to grant to any Person any rights (including
“piggy-back” registration rights) to have any securities of the Company
registered with the Commission or any other Governmental Authority except for
such rights that by their terms have expired or terminated and are no longer
effective as of the Closing Date or which are subject to currently effective
registration statements previously filed by the Company, as set forth on
Schedule 3.1(u).
 
(v) Listing and Maintenance Requirements.  The Company has not, in the two years
preceding the date hereof, received notice (written or oral) from any Trading
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements thereof.  The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.  The issuance and sale of the Securities
under the Transaction Documents does not contravene the rules and regulations of
the Trading Market on which the Common Stock is currently listed or quoted.
 
(w) Investment Company.  The Company is not, and is not an Affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
 
(x) Application of Takeover Protections.  Except as described in Schedule
3.1(x), there is no control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation or
formation, as amended (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to any of the Investors as a
result of the Investors and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation, as a result of the Company’s issuance of the Shares and the
Investors’ ownership of the Shares.
 

 
 
- 14 - 

--------------------------------------------------------------------------------

EXHIBIT 10-43 

(y) No Additional Agreements.  The Company does not have any agreement or
understanding with any Investor with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.
 
(z) Consultation with Auditors.  The Company has consulted its independent
auditors concerning the accounting treatment of the transactions contemplated by
the Transaction Documents, and in connection therewith has furnished such
auditors complete copies of the Transaction Documents.
 
(aa) Disclosure.  The Company confirms that, except with respect to information,
including projections, disclosed to the Investors, or any of them, as a result
of their positions as members or observers of the Company’s Board of Directors,
neither it nor any Person acting on its behalf has provided any of the Investors
or their respective agents or counsel with any information that constitutes or
might constitute material, non-public information (other than the existence and
terms of the issuance of the Shares, as contemplated by this Agreement)
concerning the Company, any of its Subsidiaries or their respective
businesses.  The Company understands and confirms that each of the Investors
will rely on the foregoing representations and covenants in effecting
transactions in securities of the Company.  Subject to the assumptions and
qualifications stated therein, all disclosure provided to the Investors
regarding the Company, its Subsidiaries or their respective businesses and the
transactions contemplated hereby, furnished by or on behalf of the Company
(including the Schedules to this Agreement) are true and correct in all material
respects and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.  To
the Company’s knowledge, except for the transactions contemplated by this
Agreement, no event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, operations or financial condition, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Company but
which has not been so publicly announced or disclosed.  The Company acknowledges
and agrees that no Investor makes or has made any representations or warranties
with respect to the transactions contemplated hereby other than those set forth
in the Transaction Documents.
 
 
(bb) Indebtedness.  Except as disclosed in Schedule 3.1(bb) or in the Company’s
SEC Reports, neither the Company nor any of its Subsidiaries (i) has any
outstanding Indebtedness (as defined below), (ii) is in violation of any term of
or in default under any contract, agreement or instrument relating to any
Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect (provided that,
if the effect of such violation or default is to cause or to permit the holder
or holders then to cause any such Indebtedness to become or be declared due
prior to its stated maturity it shall be deemed to be a Material Adverse
Effect), or (iii) is a party to any contract, agreement or instrument relating
to any Indebtedness, the performance of which, in the judgment of the Company’s
officers, has or is expected to have a Material Adverse Effect.  Schedule
3.1(bb) provides a detailed description of the material terms of any such
outstanding Indebtedness.  For purposes of this Agreement:  (x) “Indebtedness”
of any Person means, without duplication (A) all indebtedness for borrowed
money, (B) all obligations issued, undertaken or assumed as the deferred
purchase price of property or services (other than trade payables entered into
in the ordinary course of business), (C) all reimbursement or paymentobligations
 
- 15 -

--------------------------------------------------------------------------------

EXHIBIT 10-43
 
with respect to letters of credit, surety bonds and other similar instruments,
(D) all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses, (E) all indebtedness created or
arising under any conditional sale or other title retention agreement, or
incurred as financing, in either case with respect to any property or assets
acquired with the proceeds of such indebtedness (even though the rights and
remedies of the seller or bank under such agreement in the event of default are
limited to repossession or sale of such property), (F) all monetary obligations
under any leasing or similar arrangement which, in connection with GAAP,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; and (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto.
 
(cc) Foreign Corrupt Practices.  Neither the Company nor any of its Subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee or
other Person acting on behalf of the Company or any of its Subsidiaries has, in
the course of its actions for, or on behalf of, the Company (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
(dd) Acknowledgment Regarding Investors’ Purchase of Securities.  Based upon the
assumption that the transactions contemplated by this Agreement are consummated
in all material respects in conformity with the Transaction Documents, the
Company acknowledges and agrees that each of the Investors is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby.  The Company
further acknowledges that no Investor is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by any
Investor or any of their respective representatives or agents in connection with
the Transaction Documents and the transactions contemplated hereby and thereby
is merely incidental to the Investors’ purchase of the Securities.  The Company
further represents to each Investor that the Company’s decision to enter into
this Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 
 
- 16 - 

--------------------------------------------------------------------------------

 
EXHIBIT 10-43

 
(ee) Employee Relations.  Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a
union.  The Company believes that its relations with its employees are as
disclosed in the SEC Reports.  Except as disclosed in the SEC Reports, during
the period covered by the SEC Reports, no executive officer of the Company or
any of its Subsidiaries (as defined in Rule 501(f) of the Securities Act) has
notified the Company or any such Subsidiary that such officer intends to leave
the Company or any such Subsidiary or otherwise terminate such officer’s
employment with the Company or any such Subsidiary.  To the knowledge of the
Company or any such Subsidiary, no executive officer of the Company or any of
its Subsidiaries is in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any such Subsidiary to any liability with respect to any
of the foregoing matters.
 
(ff) Environmental Laws.  The Company and its Subsidiaries (i) are in compliance
in all material respects with any and all Environmental Laws (as hereinafter
defined), (ii) have received all permits, licenses or other approvals required
of them under applicable Environmental Laws to conduct their respective
businesses, and (iii) are in compliance in all material respects with all terms
and conditions of any such permit, license or approval where, in each of the
foregoing clauses (i), (ii) and (iii), the failure to so comply would be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.  The term “Environmental Laws” means all federal, state, local
or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
(gg) Subsidiary Rights.  Except as set forth in Schedule 3.1(gg), the Company or
one of its Subsidiaries has the unrestricted right to vote, and (subject to
limitations imposed by applicable law) to receive dividends and distributions
on, all capital securities of its Subsidiaries as owned by the Company or such
Subsidiary.
 
(hh) Tax Status.  The Company and each of its Subsidiaries (i) has made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith, and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of the Company know
of no basis for any such claim.

 
 
 
- 17 - 

--------------------------------------------------------------------------------

 
EXHIBIT 10-43

 
(ii) Right of First Offer.  Except as set forth on Schedule 3.1(ii), the Company
has not granted to any Person any rights of first offer or rights of first
refusal with respect to the provision or obtaining of any debt or equity
financing, including, but not limited to, any rights to provide additional
financing currently available under the credit facilities described on Schedule
3.1(bb) hereto, except for such rights of first offer or rights of first refusal
that by their terms have expired or terminated and are no longer effective as of
the Closing Date.


3.2. Representations and Warranties of the Investors
 
.  Each Investor hereby, for itself and for no other Investor, represents and
warrants to the Company as follows, as of the date hereof and as of the Closing:
 
(a) Organization; Authority.  Such Investor (other than Michael Engmann and
Ronald Goodman) is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with the
requisite corporate, partnership or other power and authority to enter into and
to consummate the transactions contemplated by the applicable Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution, delivery and performance by such Investor (other than Michael
Engmann and Ronald Goodman) of this Agreement and the other Transaction
Documents to which it is a party have been duly authorized by all necessary
corporate or, if such Investor is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such
Investor.  Each of this Agreement and the Registration Rights Agreement has been
duly executed by such Investor, and when delivered by such Investor in
accordance with the terms hereof and thereof, will constitute the valid and
legally binding obligation of such Investor, enforceable against it in
accordance with its terms, except as such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies and (ii) other equitable principles of general application.
 
(b) No Public Sale or Distribution.  Such Investor is acquiring the Shares in
the ordinary course of business, as principal for its own account for investment
purposes only and not with a view to or for distributing or reselling such
Shares or any part thereof, except pursuant to sales registered under the
Securities Act or under an exemption from such registration and in compliance
with applicable federal and state securities laws, and such Investor does not
have a present arrangement to effect any distribution of the Shares to or
through any Person or entity; provided, however, that by making the
representations herein, such Investor does not agree to hold any of the Shares
for any minimum or other specific term and reserves the right to dispose of the
Shares at any time in accordance with or pursuant to a registration statement or
an exemption under the Securities Act.
 
(c) Investor Status.  At the time such Investor was offered the Shares, it was,
and at the date hereof it is, an “accredited investor” as defined in Rule 501(a)
under the Securities Act or a “qualified institutional buyer” as defined under
Rule 144A(a) under the Securities Act.  Such Investor is not a registered
broker-dealer under Section 15 of the Exchange Act, or a member of the NASD,
Inc., or an entity engaged in the business of being a broker dealer.  Except as
otherwise disclosed in writing to the Company on Exhibit B-2 (attached
 
- 18 -

--------------------------------------------------------------------------------

EXHIBIT 10-43
 
hereto) on or prior to the date of this Agreement, such Investor is not
affiliated with any brokerdealer registered under Section 15(a) of the Exchange
Act, or a member of the NASD, Inc., or an entity engaged in the business of
being a broker dealer.
 
(d) Experience of Such Investor.  Such Investor, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment.  Such investor understands that it must
bear the risk of this investment in the Shares indefinitely, and is able to bear
such risk and is able too afford a complete loss of such investment.
 
(e) Access to Information.  Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded: (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information (provided, if any such information
constitutes material non-public information, the Company shall (I) inform such
Investor thereof at the time such information is provided and (II) make such
information publicly available by furnishing or filing a Form 8-K with the
Commission no later than the Closing Date; provided, however, the Company shall
not be required to make public, disclose or file information, including
projections, disclosed to the Investors, or any of them, as a result of their
positions as members or observers of the Company’s Board of Directors) about the
Company and its Subsidiaries and their respective financial condition, results
of operations, business, properties, management and prospects sufficient to
enable it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.  Neither such inquiries nor any other
investigation conducted by or on behalf of such Investor or its representatives
or counsel shall modify, amend or affect such Investor’s right to rely on the
truth, accuracy and completeness of the Disclosure Materials and the Company’s
representations and warranties contained in the Transaction Documents.  Such
Investor acknowledges receipt of copies of the SEC Reports.
 
(f) No Governmental Review.  Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.
 
(g) No Conflicts.  The execution, delivery and performance by such Investor of
this Agreement and the consummation by such Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents, if any, of such Investor, or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Investor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Investor, except in the case of clauses (ii) and (iii)
above, for such that are not material and do not otherwise affect the ability of
such Investor to consummate the transactions contemplated hereby.
 

 
 
- 19 - 

--------------------------------------------------------------------------------

 
EXHIBIT 10-43

(h) Restricted Securities.  The Investors understand that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such Shares may be resold without registration under the Securities Act only in
certain limited circumstances.
 
(i) Legends.  It is understood that, except as set forth in Section 4.1(b) of
this Agreement, certificates evidencing such Shares may bear the legend set
forth in Section 4.1(b).
 
(j) No Legal, Tax or Investment Advice.   Such Investor understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to the Investor in connection with the purchase of the Securities
constitutes legal, tax or investment advice.  Such Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in con­nection with its purchase of the Securities.
 
The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.
 
ARTICLE 4.
 
OTHER AGREEMENTS OF THE PARTIES
 
4.1. Transfer Restrictions; Legends.  (a)
 
Shares may only be disposed of pursuant to an effective registration statement
under, and in compliance with the requirements of, the Securities Act or
pursuant to an available exemption from the registration requirements of the
Securities Act, and in compliance with any applicable state securities laws.  In
connection with any transfer of the Securities other than pursuant to an
effective registration statement, to the Company, to an Affiliate of an Investor
or in connection with a pledge as contemplated in Section 4.1(b), the Company
may require the transferor thereof to provide to the Company an opinion of
counsel selected by the transferor and reasonably acceptable to the Company, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act.  Notwithstanding the foregoing,
the Company hereby consents to and agrees to register on the books of the
Company and with its Transfer Agent, without any such legal opinion, except to
the extent that the Transfer Agent requests such legal opinion, any transfer of
Shares by an Investor to an Affiliate of such Investor, provided that the
transferee certifies to the Company that it is an “accredited investor” as
defined in Rule 501(a) under the Securities Act and provided that such Affiliate
does not request any removal of any existing legends on any certificate
evidencing the Shares and the Company reasonably believes such transfer is in
compliance with all applicable securities laws.
 
(b) The Investors agree to the imprinting, so long as is required by this
Section 4.1(b), of the following legend on any certificate evidencing any of the
Shares:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION
 
- 20 -

--------------------------------------------------------------------------------

EXHIBIT 10-43
 
FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.  


Certificates evidencing Shares shall not be required to contain such legend or
any other legend (i) following any sale of such Shares pursuant to an effective
registration statement (including the Registration Statement) covering the
resale of the Shares, (ii) in connection with a sale, assignment or other
transfer, provided such holder provides the Company with an opinion of counsel
reasonably satisfactory to the Company, in a generally acceptable form, to the
effect that such sale, assignment or transfer of the Securities may be made
without registration under the applicable requirements of the 1933 Act and that
such legend is no longer required, or (iii) upon such holder’s providing the
Company with assurance reasonably acceptable to the Company, including customary
seller and broker representation letters, that the Shares can be sold, assigned
or transferred pursuant to Rule 144 or Rule 144A under the Securities Act.  The
Company shall cause its counsel to issue the legal opinion included in the
Transfer Agent Instructions to the Transfer Agent on the Effective
Date.  Following the Effective Date or at such earlier time as a legend is no
longer required for certain Shares, the Company will, no later than three
Trading Days following the delivery by an Investor to the Company or the
Transfer Agent of (i) a legended certificate representing such Shares and (ii)
an opinion of counsel or such other information to the extent required by
Section 4.1(a) or Section 4.1(b), deliver or cause to be delivered to such
Investor a certificate representing such Shares that is free from all
restrictive and other legends.  The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section 4.1(b).
 
If within three Trading Days after the Company’s receipt of a legended
certificate and the other documents as specified in Clauses (i) and (ii) of the
paragraph immediately above, the Company shall fail to issue and deliver to such
Investor a certificate representing such Shares that is free from all
restrictive and other legends, and if on or after such Trading Day the Investor
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Investor of shares of Common Stock that
the Investor anticipated receiving from the Company without any restrictive
legend (the “Covering Shares”), then the Company shall, within three Trading
Days after the Investor’s request, pay cash to the Investor in an amount equal
to the excess (if any) of the Investor’s total purchase price (including
brokerage commissions, if any) for the Covering Shares, over the product of (A)
the number of Covering Shares, times (B) the closing bid price on the date of
delivery of such certificate and the other documents as specified in Clauses (i)
and (ii) of the paragraph immediately above.
 
(c) The Company will not object to and shall permit (except as prohibited by
law) an Investor to pledge or grant a security interest in some or all of the
Shares in connection with a bona fide margin agreement or other loan or
financing arrangement secured by the Shares, and if required under the terms of
such agreement, loan or arrangement, the Company will notobject to and shall
permit (except as prohibited by law) such Investor to transfer pledged or
secured Shares to the pledgees or secured parties.  Except as required by law,
such a
 
- 21 -

--------------------------------------------------------------------------------

EXHIBIT 10-43
 
pledge or transfer shall not be subject to approval of the Company, no legal
opinion of the pledgee, secured party or pledgor shall be required in connection
therewith, and no notice shall be required of such pledge.  Each Investor
acknowledges that the Company shall not be responsible for any pledges relating
to, or the grant of any security interest in, any of the Shares or for any
agreement, understanding or arrangement between any Investor and its pledgee or
secured party.  At the appropriate Investor’s expense, the Company will execute
and deliver such reasonable documentation as a pledgee or secured party of
Shares may reasonably request in connection with a pledge or transfer of the
Shares, including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder.  Provided that the Company is in compliance with the
terms of this Section 4.1(c), the Company’s indemnification obligations pursuant
to Section 4.7 shall not extend to any Proceeding or Losses arising out of or
related to this Section 4.1(c).
 
4.2. Furnishing of Information
 
.  Until the date that any Investor owning Shares may sell all of them under
Rule 144 of the Securities Act (or any successor provision), the Company
covenants to use its Best Efforts to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  The Company further covenants that it will take such further
action as any holder of Shares may reasonably request to satisfy the provisions
of this Section 4.2.
 
4.3. Integration
 
.  The Company shall not, and shall use its Best Efforts to ensure that no
Affiliate of the Company shall, sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in Section 2 of the
Securities Act) that would be integrated with the offer or sale of the Shares in
a manner that would require the registration under the Securities Act of the
sale of the Shares to the Investors, or that would be integrated with the offer
or sale of the Shares for purposes of the rules and regulations of any Trading
Market.
 
4.4. Reservation of Securities.  The Company shall, at all times, maintain a
reserve from its duly authorized Shares of Shares for issuance pursuant to the
Transaction Documents.  In addition, the Company shall, as soon as possible, but
in no event later than June 30, 2008, maintain a reserve from its duly
authorized shares of Common Stock a sufficient number of shares of Common Stock
for issuance pursuant to the Transaction Documents in such amount as may be
required to fulfill its obligations to issue such shares of Common Stock upon
conversion of the Shares or otherwise under the Transaction Documents.  In the
event that at any time the then authorized Shares of shares of Common Stock are
insufficient for the Company to satisfy its obligations to issue such Shares or
shares of Common Stock under the Transaction Documents, the Company shall
promptly take such actions as may be required to increase the number of
authorized and reserved Shares and shares of Common Stock, as applicable.
 
4.5. Securities Laws Disclosure; Publicity.  The Company shall, promptly after
the Closing, but in no event later than 5:30 p.m., New York time, on the
Business Day following the Closing, issue a press release reasonably acceptable
to the Investors disclosing all material terms
 
- 22 -

--------------------------------------------------------------------------------

EXHIBIT 10-43
 
of the transactions contemplated hereby and by the Credit Agreement.  The
Company shall, promptly after the Closing, but in no event later than the second
Business Day following the Closing Date, file a Current Report on Form 8-K with
the Commission (the “8-K Filing”) describing the terms of the transactions
contemplated by the Transaction Documents and the Credit Agreement, in the form
required by the Exchange Act.  Thereafter, the Company shall timely file any
filings and notices required by the Commission or applicable law with respect to
the transactions contemplated hereby and by the other Transaction Documents and
shall provide copies thereof to the Investors promptly after filing.  Except as
herein provided, the Company shall not publicly disclose the name of any
Investor, or include the name of any Investor in any press release without the
prior written consent of such Investor, unless otherwise required by law.  The
Company shall not, and shall cause each of its Subsidiaries and its and each of
their respective officers, directors, employees and agents not to, provide any
Investor with any material nonpublic information regarding the Company or any of
its Subsidiaries from and after the issuance of the above referenced press
release without the express written consent of such Investor.
 
4.6. Use of Proceeds.  The Company does not anticipate receiving any proceeds
under the Transaction Documents.  To the extent that the Company does receive
any proceeds under the Transaction Documents or in connection with the
transactions contemplated thereby, the Company intends to use such proceeds for
the payment of fees and expenses related to the transactions contemplated hereby
and by the other Transaction Documents and then to use any remaining proceeds
for product development, working capital and general corporate purposes.
 
4.7. Indemnification of Investors
 
.  In consideration of each Investor’s execution and delivery of the Transaction
Documents and acquisition of the Shares thereunder, and in addition to all of
the Company’s other obligations under the Transaction Documents, including the
indemnity provided in the Registration Rights Agreement, the Company will
defend, protect, indemnify and hold harmless each of the Investors, each other
holder of Shares, and their respective stockholders, directors, officers,
shareholders, partners, members, employees and agents or other representatives
(each, an “Investor Party”) from any and all Losses that any such Investor Party
may suffer or incur as a result of, arising out of or relating to (a) any
misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Company in any Transaction Document or any
other certificate, instrument or document contemplated hereby or thereby, (b)
any breach of any covenant, agreement or obligation of the Company contained in
the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Investor Party by a third party (including for these
purposes a derivative action brought on behalf of the Company) and arising out
of or resulting from (i) the execution, delivery, performance or enforcement of
the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Shares, or (iii) the status of such Investor or holder of the Shares or
the Underlying Shares as an investor in the Company, except, in each case,
solely to the extent arising out of the gross negligence, fraud or other
intentional misconduct by such Investor Party, any material misrepresentation or
material breach of any representation or warranty made by the Investor Party in
the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, or material breach of any covenant, agreement or
obligation of
 
- 23 -

--------------------------------------------------------------------------------

EXHIBIT 10-43
 
the Investor Party contained in the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby.  To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the indemnified Losses which is permissible under
applicable law.  In addition to the indemnity contained herein, the Company will
reimburse each Investor Party for its reasonable legal and other expenses
(including the cost of any investigation, preparation and travel in connection
therewith) incurred in connection therewith, as such expenses are
incurred.  Except as otherwise set forth herein, the mechanics and procedures
with respect to the rights and obligations under this Section 4.7 shall be the
same as those set forth in Section 5 of the Registration Rights Agreement.
 
4.8. Listing of Securities
 
.  The Company agrees, (i) if the Company applies to have the Common Stock
traded on any other Trading Market, it will include in such application the
Underlying Shares, and will take such other action as is necessary or desirable
to cause the Underlying Shares to be listed on such other Trading Market as
promptly as possible, and (ii) it will take all action reasonably necessary to
continue the listing and trading of its Common Stock on a Trading Market and
will comply in all material respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the Trading Market.
 
4.9. Stockholder Approval.
 
(a) The Company covenants and agrees to obtain the approval of its stockholders,
and to take all requisite actions in order to increase the number of authorized
shares of Common Stock by a number of shares as shall be sufficient to fully
reserve shares for issuance upon conversion of the Shares (collectively
“Stockholder Approval”) which Stockholder Approval shall occur as soon as
possible, but in no event later than June 30, 2008.
 
(b) In furtherance of obtaining the Stockholder Approval, (i) the Company shall
adopt proper resolutions authorizing the actions set forth in subsection (a)
above, (ii) the Board of Directors of the Company shall recommend and the
Company shall otherwise use its Best Efforts to promptly and duly obtain
Stockholder Approval, including, without limitation, soliciting proxies from its
stockholders in connection therewith in the same manner as all other management
proposals in such proxy statement and having all management-appointed
proxy-holders vote their proxies in favor of such proposals to carry out such
resolutions, and (iii) within three Business Days of obtaining such Stockholder
Approval, take all actions necessary to effectuate the actions set forth in
subsections (b)(i) and (b)(ii) above.
 
4.10. Ranking.  The Shares shall rank senior to any class of equity security of
the Company.
 
4.11. Cancellation of Notes.  With respect to each Investor that holds a
Promissory Note issued by the Company as set forth on Exhibit A hereto, all
obligations, liabilities, covenants and agreements of the Company under or in
connection with the Note and Warrant Purchase Agreement, dated as of February 5,
2007 and June 15, 2007, respectively, and each related Promissory Note issued
thereunder, are, as to each Investor, hereby terminated and cancelled and are of
no further force or effect upon Closing and receipt by each Investor of (i) a
certificate evidencing its respective Shares pursuant to Section 2.3(a)(iv),
(ii) in the case of AFSInvestments, Inc., Rubicon Global Value Fund,
 
- 24 -

--------------------------------------------------------------------------------

EXHIBIT 10-43
 
L.P. and Frederick Farrar, payment at Closing of accrued and unpaid interest in
the amounts set forth on Exhibit A and (iii) payment to each Investor of
interest accrued and unpaid for the period from (and including) June 1, 2008 to
(but excluding) the Closing Date, which certificates and payments have been
tendered by the Company and accepted by each Investor as full payment and
satisfaction for the Promissory Note(s) issued to such Investor and the
Company’s obligations thereunder and under the Note and Warrant Purchase
Agreement under which such Promissory Note was issued, except as may otherwise
be provided in connection with a rescission pursuant to Section 6.1.
 
ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING
 
5.1. Conditions Precedent to the Obligations of the Investors
 
.  The obligation of each Investor to acquire Shares at the Closing is subject
to the satisfaction or waiver by such Investor, at or before the Closing, of
each of the following conditions:
 
(a) Representations and Warranties.  The representations and warranties of the
Company contained herein shall be true and correct as of the date when made and
as of the Closing as though made on and as of such date (except for
representations and warranties that speak as of a specific date which shall be
true and correct as of such specified date);
 
(b) Performance.  The Company and each Investor shall have performed, satisfied
and complied with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing;
 
(c) Company Deliverables.  The Company shall have delivered each of the Company
Deliverables; and
 
(d) Executed Loan Documents.  The Loan Documents including but not limited to
(a) the Credit Agreement, (b) the Notes, (c) the Pledge and Security Agreement,
and (d) the Depositary Account Control Agreement, and all other documents and
instruments contemplated by such agreements, shall have been duly authorized and
executed by each of the parties thereto in form and substance reasonably
satisfactory to Phoenix, Michael Engmann and Ronald Goodman, and the Company
shall have delivered sufficient original counterparts thereof to Phoenix,
Michael Engmann and Ronald Goodman.
 
5.2. Conditions Precedent to the Obligations of the Company
 
.  The obligation of the Company to sell Shares at the Closing to each Investor
is subject to the satisfaction or waiver by the Company, at or before the
Closing, of each of the following conditions:
 
(a) Representations and Warranties.  The representations and warranties of such
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date (except for representations and warranties that speak as of a specific
date which shall be true and correct as of such specified date);
 
(b) Performance.  Such Investor shall have performed, satisfied and complied in
all material respects (except as to those
 
- 25 -

--------------------------------------------------------------------------------

EXHIBIT 10-43
 
covenants, agreements and conditions qualified bymateriality) with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by such Investor at or prior to the
Closing;
 
(c) Promissory Notes.  Not less than $945,000 in principal of the Promissory
Notes shall be tendered as payment for the Shares; and
 
(d) Investor Deliverables.  Such Investor shall have delivered each of the
Investor Deliverables to be delivered by such Investor at the Closing.
 
ARTICLE 6.
 
MISCELLANEOUS
 
6.1. Rescission.  In the event that the Company fails to meet the requirements
of Section 4.9 herein, the Company shall make a rescission offer to the holders
of the Shares by sending to each holder, on or before July 7, 2008, a notice
(the “Rescission Notice”) of such rescission offer, which shall specify the
rescission rights including the date by which the rescission offer must be
accepted, the method of acceptance, the documents (including certificates for
Shares) that are required for acceptance, and the consideration to be
received.  Each holder may accept such rescission offer, in whole or in part, in
its sole discretion, by sending a notice of acceptance (“Notice of Acceptance”)
of such rescission offer on or prior to August 4, 2008 (or such later date as
the Company shall specify in the Rescission Notice), stating the number of
Shares such holder will rescind.  The Company shall make a payment to each
holder of Shares who accepts the rescission offer, promptly (and in no event
more than three (3) Business Days) (the “Rescission Payment Date”) following
such holder’s tendering certificate(s) for all or such portion of its Shares as
are specified in the Notice of Acceptance, consideration identical to the
consideration paid by such holder for such Shares by reissuing to such holder
its Promissory Note or issuing to such holder a new promissory note identical in
all respects to such holder’s Promissory Note, in a principal amount equal to
one dollar ($1.00) for each Share being rescinded, plus, at the holder’s option:
(i) an amount in cash equal to all accrued but unpaid dividends on the Shares
being rescinded to the Rescission Payment Date, or (ii) an amount in cash equal
to the accrued but unpaid interest on such holder’s Promissory Note (or new
promissory note, as the case may be) being reissued (or issued, as the case may
be) to such holder pursuant hereto, as would have accrued had it been
outstanding from the Closing Date to the Rescission Payment Date (in each case,
as adjusted to reflect forward or reverse stock splits, stock dividends,
recapitalizations or other similar capital reorganization or reclassification of
capital stock) (the “Rescission Price”).  The Shares not rescinded shall remain
outstanding and entitled to all the rights and preferences provided herein other
than those rights set forth in this Section 6.1.  To the extent applicable, the
Company shall issue replacement certificates representing any Shares not
rescinded to be delivered to such holder with such holder’s Rescission
Price.  Upon rescission, all rights of the holders of Shares so rescinded shall
cease with respect to such Shares, and such Shares shall not thereafter be
transferred on the books of the Company or be deemed to be outstanding for any
purpose and shall be automatically and immediately canceled and shall not be
reissued or sold, and neither the Company nor any of its Subsidiaries shall be a
 
- 26 -

--------------------------------------------------------------------------------

EXHIBIT 10-43
 
holder of, nor may any of them exercise any rights granted to holders of, such
Shares following rescission.  Upon return of all or any portion of such holder’s
PromissoryNote, along with the Rescission Price and any other deliverables
pursuant to this Section 6.1, interest shall accrue on such Promissory Note
pursuant to the original terms set forth therein.
 
6.2. Fees and Expenses.  The Company shall pay all fees, costs and expenses
(including legal fees, due diligence costs, expenses of attorneys and costs of
advisers, counsel, accountants and other experts, if any) incurred by any party
to this Agreement in connection with (a) any matters contemplated by or arising
out of this Agreement and the Transaction Documents, (b) the examination,
review, due diligence investigation, documentation, negotiation and closing of
the transactions contemplated herein; (c) the continued administration of the
Transaction Documents, including any such fees, costs and expenses incurred in
perfecting, maintaining, determining the priority of and releasing any security,
any tax payable in connection with any Transaction Documents and any amendments,
modifications and waivers thereof; (d) any amendment, supplement, waiver or
modification of any of the Transaction Documents; and (e) any default and any
enforcement of collection proceeding resulting therefrom or any workout or
restructuring of any of the transactions hereunder or contemplated thereby or
any action to enforce any Transaction Document or to collect any payments due
from the Company; provided, however, that the aggregate amount of subsections
(a) and (b) and the legal fees and expenses, due diligence costs, costs of
advisers, counsel, accountants and other experts, if any, and all other expenses
that occur pre-Closing shall be paid by the Company to Phoenix or its designee
at Closing.
 
6.3. Entire Agreement
 
.  The Transaction Documents, together with the Exhibits and Schedules thereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements, understandings, discussions
and representations, oral or written, with respect to such matters, which the
parties acknowledge have been merged into such documents, exhibits and
schedules.  At or after the Closing, and without further consideration, the
Company will execute and deliver to the Investors such further documents as may
be reasonably requested in order to give practical effect to the intention of
the parties under the Transaction Documents.
 
6.4. Notices
 
.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile or e-mail at the facsimile number or
e-mail address specified in this Section 6.4 prior to 6:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile or e-mail at the
facsimile number or e-mail address specified in this Section on a day that is
not a Trading Day or later than 6:30 p.m. (New York City time) on any Trading
Day, (c) the Trading Day following the date of deposit with a nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given.  The addresses, facsimile numbers and
e-mail addresses for such notices and communications are those set forth on the
signature pages hereof, or such other address, facsimile number or e-mail
address as may be designated hereafter, in the same manner, by any such Person.
 
6.5. Amendments; Waivers
 
.  No provision of this Agreement may be waived or amended except in a written
instrument signed, in the case of an amendment, by the Company
 
- 27 -

--------------------------------------------------------------------------------

EXHIBIT 10-43
 
and each of the Investors or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought.  No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
6.6. Construction
 
.  The headings herein are for convenience only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof.  The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.
 
6.7. Successors and Assigns
 
.  This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns.  The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Investors holding a majority of the Shares.  Any Investor may
assign its rights under this Agreement to any Person to whom such Investor
assigns or transfers (including by way of distribution to its members, partners
or stockholders) any Securities, provided (i) such transferor agrees in writing
with the transferee or assignee to assign such rights, and a copy of such
agreement is furnished to the Company after such assignment, (ii) the Company is
furnished with written notice of the name and address of such transferee or
assignee, (iii) following such transfer or assignment, the further disposition
of such securities by the transferee or assignee is restricted under the
Securities Act and applicable state securities laws, (iv) such transferee agrees
in writing to be bound, with respect to the transferred Securities, by the
provisions hereof that apply to the “Investors”, and (v) such transfer shall
have been made in accordance with the applicable requirements of this Agreement
and with all laws applicable thereto.
 
6.8. No Third-Party Beneficiaries
 
.  This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.
 
6.9. Governing Law; Venue; Waiver of Jury Trial
 
.  THE CORPORATE LAWS OF THE STATE OF DELAWARE SHALL GOVERN ALL ISSUES
CONCERNING THE RELATIVE RIGHTS OF THE COMPANY AND ITS STOCKHOLDERS.  ALL
QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION
OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.  THE COMPANY AND INVESTORS HEREBY IRREVOCABLY SUBMIT
TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE
CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE
BROUGHT BY THE COMPANY OR ANY INVESTOR HEREUNDER, IN CONNECTION HEREWITH OR WITH
ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT
TO THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE
COMPANY OR ANY INVESTOR, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT,
 
- 28 -

--------------------------------------------------------------------------------

EXHIBIT 10-43

 
ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION
OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW.  THE COMPANY AND INVESTORS HEREBY WAIVE ALL
RIGHTS TO A TRIAL BY JURY.
 
6.10. Survival
 
.  The representations, warranties, agreements and covenants contained herein
shall survive the Closing.
 
6.11. Execution
 
.  This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission or e-mail attachment, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
6.12. Severability
 
.  If any provision of this Agreement is held to be invalid or unenforceable in
any respect, the validity and enforceability of the remaining terms and
provisions of this Agreement shall not in any way be affected or impaired
thereby and the parties will attempt to agree upon a valid and enforceable
provision that is a reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Agreement.
 
6.13. Rescission and Withdrawal Right
 
.  Notwithstanding anything to the contrary contained in (and without limiting
any similar provisions of) the Transaction Documents, whenever any Investor
exercises a right, election, demand or option under a Transaction Document and
the Company does not timely perform its related obligations within the periods
therein provided, then such Investor may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.
 
6.14. Replacement of Securities.
 
  If any certificate or instrument evidencing any Securities is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation thereof, or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company for any losses in connection therewith.  The applicants for
a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs associated with the issuance of such replacement
Securities.
 

 
 
- 29 - 

--------------------------------------------------------------------------------

 
EXHIBIT 10-43
 
6.15. Remedies
 
.  In addition to being entitled to exercise all rights provided herein or in
the other Transaction Documents or granted by law or any other agreement or
contract, including recovery of damages, each Investor, each other holder of
Shares and the Company will be entitled to seek specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate. Furthermore, the Company recognizes that in the event
that it fails to perform, observe, or discharge any or all of its obligations
under the Transaction Documents, any remedy at law may prove to be inadequate
relief to the Buyers.  The Company therefore agrees that the Buyers shall be
entitled to seek temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages and without posting a bond or
other security.
 
6.16. Payment Set Aside
 
. To the extent that the Company makes a payment or payments to any Investor
pursuant to any Transaction Document or an Investor enforces or exercises its
rights thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
 
6.17. Further Assurances
 
.  Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
6.18. Adjustments in Share Numbers and Prices
 
.  In the event of any stock split, subdivision, dividend or distribution
payable in shares of Common Stock (or other securities or rights convertible
into, or entitling the holder thereof to receive directly or indirectly shares
of Common Stock), combination or other similar recapitalization or event
occurring after the date hereof, each reference in any Transaction Document to a
number of shares or a price per share shall be amended to appropriately account
for such event.
 
6.19. Independent Nature of Investors’ Obligations and Rights
 
.  The obligations of each Investor under any Transaction Document are several
and not joint with the obligations of any other Investor, and no Investor shall
be responsible in any way for the performance of the obligations of any other
Investor under any Transaction Documents.  The decision of each Investor to
purchase Securities pursuant to this Agreement has been made by such Investor
independently of any other Investor and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of
 
- 30 -

--------------------------------------------------------------------------------

EXHIBIT 10-43
 
operations, condition (financial or otherwise) or prospects of the Company which
may have been made or given by any other Investor or by any agent or employee of
any other Investor, and no Investor or any of its agents or employees shall have
any liability to any other Investor (or any other person) relating to or arising
from any such information, materials, statements or opinions.  Nothing contained
herein or in any Transaction Document, and no action taken by any Investor
pursuant thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Document.  Each Investor acknowledges that no other Investor has
acted as agent for such Investor in connection with making its investment
hereunder and that no other Investor will be acting as agent of such Investor in
connection with monitoring its investment hereunder.  Each Investor shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Investor to
be joined as an additional party in any Proceeding for such purpose.
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
SIGNATURE PAGES FOLLOW]
 

 
 
- 31 - 

--------------------------------------------------------------------------------

 
EXHIBIT 10-43



 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Communication Intelligence Corporation
 


 
By:       /s/  Guido
DiGregorio                                                         
Name:  Guido D. DiGregorio
Title: Chief Executive Officer and President


Address for Notice:
275 Shoreline Drive, #500
Redwood Shores, California 94065


Facsimile No.:  (650) 802-7777
Telephone No.: (650) 802-7888
Attn:  Frank Dane
 
With a copy to:
 
Davis Wright Tremaine LLP
1300 SW Fifth Avenue, Suite 2300
Portland, Oregon 97201
Facsimile:  (503) 778-5299
Telephone: (503) 778-5214
Attn: Michael C. Philips, Esq.




COMPANY SIGNATURE PAGE


 

 
 
  - 32 -

--------------------------------------------------------------------------------

 
EXHIBIT 10-43


 
Investor Signature Page


By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of June 5, 2008 (the “Purchase
Agreement”) by and among Communication Intelligence Corporation and the
Investors (as defined therein), as to the number of shares of Common Stock set
forth below, and authorizes this signature page to be attached to the Purchase
Agreement or counterparts thereof.
 
Name of Investor:


 
By: Rubicon Global Value Fund, L.P.
 


 
By:   /s/  Steven Shum                 
Name:  Steven Shum
Title: Managing Director
 


Address:  One SW Columbia St. Suite 900
                                                                                                                                  
Portland, OR 97258

 
Telephone No.:   503-548-4800
 
Facsimile No.:   503-548-4805
 
Email Address:  sshum@corefundmgmt.com
 
Number of Shares:   75,000
 
Aggregate Purchase Price:  $75,000



 
 
- 33 - 

--------------------------------------------------------------------------------

 
EXHIBIT 10-43

 
Investor Signature Page


By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of June 5, 2008 (the “Purchase
Agreement”) by and among Communication Intelligence Corporation and the
Investors (as defined therein), as to the number of shares of Common Stock set
forth below, and authorizes this signature page to be attached to the Purchase
Agreement or counterparts thereof.
 
Name of Investor:


 
By: Kendu Partners


 
By:   /s/  Michale W. Engmann
Name:  Michael W. Engmann
Title: General Partner
 


Address:    c/o Engmann Options                                                                                                                                  
                     220 Bush St. Suite 950 
                     San Francisco, CA 94104
 
Telephone No.:   415-293-3818
 
Facsimile No.:   415-781-4641
 
Email Address:  Mike.Engmann@engmannoptions.com
 
Number of Shares:  320,000
 
Aggregate Purchase Price:  $320,000
 

 
- 33-

--------------------------------------------------------------------------------

EXHIBIT 10-43

 
Investor Signature Page


By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of June 5, 2008 (the “Purchase
Agreement”) by and among Communication Intelligence Corporation and the
Investors (as defined therein), as to the number of shares of Common Stock set
forth below, and authorizes this signature page to be attached to the Purchase
Agreement or counterparts thereof.
 
Name of Investor:  Michael Engmann


 
By:


 
By:   /s/ Michael W. Engmann
Name:  Michael Engmann
Title:
 


Address:   38 San Fernando Way   
                    San Francisco, CA  94127
 
Telephone No.:   415-293-3818
 
Facsimile No.:   415-781-4641
 
Email Address:  MIKE.ENGMANN@ENGMANNOPTIONS.COM
                                                                                                                                                                 
(small letters)
 
Number of Shares:   250,000
 
Aggregate Purchase Price:  $250,000
 
 
 
 
- 33 -

--------------------------------------------------------------------------------

EXHIBIT 10-43

 
Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of June 5, 2008 (the “Purchase
Agreement”) by and among Communication Intelligence Corporation and the
Investors (as defined therein), as to the number of shares of Common Stock set
forth below, and authorizes this signature page to be attached to the Purchase
Agreement or counterparts thereof.
 
Name of Investor:  MDNH Partners, L.P.
 
 
By:   MDNH Partners, L.P.
 
 
By:   /s/  Michael W. Engmann
Name:  Michael W. Engmann
Title:  General Partner 
 
 
Address:   MDNH Partners 
                    220 Bush St., Suite 950
                    San Francisco, CA 94104
                                                                                                                                                                                                                                                                  
Telephone No.:  415-293-3818
 
Facsimile No.:   415-781-4641
 
Email Address:  MIKE.ENGMANN@ENGMANNOPTIONS.COM
 
Number of Shares:   150,000
 
Aggregate Purchase Price:  $150,000
 
 
- 33 -

--------------------------------------------------------------------------------

EXHIBIT 10-43

 
Investor Signature Page


By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of June 5, 2008 (the “Purchase
Agreement”) by and among Communication Intelligence Corporation and the
Investors (as defined therein), as to the number of shares of Common Stock set
forth below, and authorizes this signature page to be attached to the Purchase
Agreement or counterparts thereof.
 
Name of Investor:


 
By:


 
By:   /s/ Frederich L. Farrar
Name: Frederich L. Farrar 
Title:
 
 
Address: 3502 Woodview Trace, Suite #200
                                                                                                                                  Indianapolis,
IN 46268
 
Telephone No.:   317 860 8216
 
Facsimile No.:   317 860 9190
 
Email Address:  fred.farrar@lclipsch.com
 
Number of Shares:   50,000
 
Aggregate Purchase Price:  $50,000.00
 
 
 
- 33 -

--------------------------------------------------------------------------------

EXHIBIT 10-43

Investor Signature Page


By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of June 5, 2008 (the “Purchase
Agreement”) by and among Communication Intelligence Corporation and the
Investors (as defined therein), as to the number of shares of Common Stock set
forth below, and authorizes this signature page to be attached to the Purchase
Agreement or counterparts thereof.
 
Name of Investor:
 
 
By:   AFS Investments, Inc.
 
 
By:   /s/  Fred J. Merritt
Name:  Fred J. Merritt
Title: President
 
 
Address: 14510 Lima Rd
                  Ft. Wayne, IN 46818
 
Telephone No.:   317-506-1937
 
Facsimile No.:   260-637-4472
 
Email Address:  AFSINVESTMENTS@MSN.COM
 
Number of Shares:  
 
Aggregate Purchase Price: 
 
 
 
 
- 33 -